Citation Nr: 9923860	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active duty service from March 1960 to 
December 1964, appealed that decision to the Board of 
Veterans' Appeals (BVA or Board), and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is rated permanently and totally disabled as 
a result of nonservice-connected disabilities.  These include 
degenerative disc disease, lumbosacral spine, currently 
evaluated as 40 percent disabling; chronic obstructive 
pulmonary disease (COPD), currently evaluated as 30 percent 
disabling; arteriosclerotic peripheral vascular disease, 
currently evaluated as 20 percent disabling; degenerative 
disc disease (DJD), currently evaluated as 10 percent 
disabling; hypertension (HTN), currently evaluated as 10 
percent disabling; bilateral cataracts, currently evaluated 
as 10 percent disabling; and eczema of the hand and 
dermatitis of the thighs/legs, currently evaluated as 10 
percent disabling.

3.  By this decision, the veteran has no single permanent 
disability evaluated as 100 percent disabling, and no 
additional disabilities independently evaluated as 60 percent 
disabling.

4.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to disabilities, or unable to avoid the hazards of his 
daily environment.

5.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.


CONCLUSIONS OF LAW

1.  The requirements for a grant of special monthly pension 
at the housebound rate have not been met. 38 U.S.C.A. §§ 
1502(c), 1521(e), 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.351, 3.352 (1999).

2.  The requirements for special monthly pension on account 
of being in need of aid and attendance of another person have 
not been met. 38 U.S.C.A. §§ 1502(b), 1521(d), 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the veteran's claim 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Controlling 
United States Supreme Court precedent also requires the Board 
to apply the analysis in Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (evidence must be submitted to well ground a 
claim, rather than the assertion of mere allegations), when 
determining whether a claim is well grounded.  See Brewer v. 
West, 11 Vet. App. 228, 231-34 (1998).  The Board finds the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension (SMP), when 
an otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).  The need for aid and attendance is 
defined as "helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  
38 C.F.R. § 3.351(b).  "Aid and attendance" is considered 
necessary where a veteran is unable to dress or undress 
himself, or keep himself ordinarily clean and presentable, or 
feed himself, or use bathroom facilities by himself.  38 
C.F.R. § 3.352(a).  A claimant is "permanently housebound" 
when substantially confined to his or her dwelling and the 
immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 
3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

The veteran's currently rated disabilities include 
degenerative disc disease (DJD), lumbosacral spine, currently 
evaluated as 40 percent disabling; chronic obstructive 
pulmonary disease (COPD), currently evaluated as 30 percent 
disabling; arteriosclerotic peripheral vascular disease, 
currently evaluated as 20 percent disabling; DJD, cervical 
spine, with arthritis, currently evaluated as 10 percent 
disabling; hypertension (HTN), currently evaluated as 10 
percent disabling; early alcoholic dementia, currently 
evaluated as 10 percent disabling; bilateral cataracts, 
currently evaluated as 10 percent disabling; and eczema of 
the hand and dermatitis of the thighs/legs, currently 
evaluated as 10 percent disabling.

The veteran contended on his August 1998 notice of 
disagreement that SMP, based upon the need for regular aid 
and attendance or by reason of being housebound, was 
warranted because if he fell down he couldn't get up without 
help, due to his back condition.  On his September 1998 he 
contended he could not bend over to put on his shoes and 
socks, and therefore had not worn socks for two years; that 
he used a cane for ambulation due to his back and left hip 
conditions; and that he cannot drive a car due to his 
"medical condition."

At the outset, the Board notes that the veteran is not blind, 
bedridden, or a patient in a nursing home, nor is it 
contended otherwise.  The evidence also shows that the 
veteran does not require the assistance of another person to 
perform activities of daily living such as feeding or 
dressing himself, keeping himself ordinarily clean and 
presentable or tending to the wants of nature.  While, as 
noted above, he contends he cannot bend to put on socks due 
to his back pain, that activity, since he, by his statements, 
does not need to bend to slip on shoes, does not indicate 
that he cannot dress himself.

The Board also notes his early alcoholic dementia cannot be 
considered in determining his entitlement to SMP.  As noted 
above, SMP is part of a nonservice-connected pension, which 
cannot include disabilities which are the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  
Willful misconduct includes alcohol abuse, for which 
compensation cannot be paid.  The Board notes that 
38 U.S.C.A. §§ 1110 and 1131, effective for claims filed 
after October 31, 1990, prohibits the payment of compensation 
for any disability that is a result of a veteran's own abuse 
of alcohol or drugs (a "substance-abuse disability").  This 
conduct constitutes willful misconduct.  38 C.F.R. § 3.1(n); 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); VAOPGCPREC 2-
97 (Jan. 16, 1997); 62 Fed. Reg. 15,565 (1997); VAOPGCPREC 2-
98 (Feb. 10, 1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that 38 C.F.R. § 1110 does 
not preclude an award of secondary service connection for 
disability due to alcohol and drug abuse, but only payment of 
compensation.  See Barela v. West, 11 Vet. App. 280, 283 
(1998).

A December 1997 VA hospitalization report, which essentially 
was due to the veteran's arteriosclerotic peripheral vascular 
disease and dermatitis, indicated that, upon discharge, "the 
[veteran] continued to improve and the swelling, redness and 
skin lesions have completely resolved.  Hence, the [veteran] 
is being discharged ... ."  A May 1998 VA dermatology report 
indicated that itching on the legs was the only symptom of 
the veteran's eczema and dermatitis.  An August 1998 VA 
vision examination report does not reveal the veteran is 
blind or nearly blind for VA purposes.  An August 1998 VA 
examination report indicated no acute pulmonary process; X-
rays of the hips were normal; and mild to moderate 
degenerative changes were noted at L4-5 and L5-S1.  A 
November 1998 pulmonary function test revealed an impression 
of moderate obstructive physiology with minimal change post 
bronchial dilator.  Various reports also indicate the veteran 
continues to smoke one pack of cigarettes per day.

During a November 1998 VA examination the veteran reported 
that he needed assistance for housework; that he was unable 
to bend over secondary to falling and secondary to his DJD 
and documented disc problems; that he was able to bathe, 
shave, and clothe himself, with the exception of the shoes 
and socks, as noted above; that he is able to protect himself 
from ordinary hazards of his daily environment; and that he 
is confined to his immediate home and is only able to walk 
200-300 feet, with a cane.  He required no attendant during 
the examination.  He reported being driven to the examination 
by a friend; that he is not permanently bedridden; that his 
uncorrected vision was better than 5/200; that he can manage 
his benefit payments; and that he has no trouble with bowel 
of bladder function.  He was noted to have poor balance, 
which affected his ambulation, and he used a cane.  He 
indicated his activities consisted of sitting at home 
watching TV and drinking coffee.  Upon physical examination 
he was noted to be well-nourished and well kept, but looked 
older than his stated age.  He weighed 170 pounds and his 
build was noted to be normal.  His blood pressure was noted 
to be 110/70.  His right arm was noted to have decreased 
strength, as compared to the left.  He reported having 
trouble buttoning clothes, but has "gone to shirts without 
buttons."  Upon examination of the lower extremities 
bilateral lower extremity weakness was found, but no 
propulsion problems were noted.  While limitation of motion 
of the dorsolumbar spine was found, no noted thoracic spine 
abnormalities appeared to be interfering with his breathing.  
The examiner indicated that the veteran seemed to be able to 
ambulate appropriately; that only moderately obstructive COPD 
was found by pulmonary function testing; and that, 
essentially, the veteran could benefit from a housemaid.  The 
examiner indicated the veteran was not restricted to his 
home, and that he could ambulate by taxi, friend, or local 
transportation.

Based on the foregoing and a careful review of the medical 
records, which provide a detailed picture of the veteran's 
physical abilities, the Board finds the veteran is not 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  See 38 U.S.C.A. § 1502(b); 
38 C.F.R. §§ 3.351, 3.352(a).

With respect to the veteran's claim for SMP at the housebound 
rate, the Board would note that, despite the veteran's 
multiple disabilities, the most recent rating decision 
indicates that he does not have a single permanent disability 
that is evaluated as 100 percent disabling.  Since having a 
single disability which is evaluated as 100 percent disabling 
is a threshold requirement for an increased pension benefit 
based on housebound status, 38 U.S.C.A. § 1521(e) and 38 
C.F.R. § 3.351(d), it is apparent that the basic requirements 
for SMP on the account of being housebound have not been met.  
In short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his various 
nonservice-connected disabilities, the veteran is precluded 
from taking care of his daily living activities.  And insofar 
as there is no indication that any of the criteria listed in 
38 C.F.R. § 3.352(a) are present, the veteran's claim for 
special monthly pension based on a need for regular aid and 
attendance must be denied.

Additionally, the clinical data does not demonstrate that the 
appellant is confined to his dwelling or the immediate 
premises due to disability.  Thus, there is no legal basis 
upon which entitlement to housebound status may be 
established.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance of another person or due to being housebound, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107.



ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or by reason of being 
housebound is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

